Citation Nr: 1738834	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis from August 22, 2014.

2.  Entitlement to an evaluation in excess of 20 percent from October 25, 2012, and an evaluation in excess of 40 percent from August 22, 2014, for chronic lumbar myofascial strain, to include on an extraschedular basis.

3.  Entitlement to a TDIU on an extraschedular basis prior to August 22, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for sciatica of the right lower extremity.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, June 2014, September 2014, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 10 percent for chronic lumbar myofascial strain.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), which, in October 2013, issued an Order granting a Joint Motion for Remand (JMR), vacating the September 2012 Board decision, and remanding the claim for additional consideration.

In June 2014, the Board issued a decision denying the Veteran an initial rating in excess of 10 percent for chronic lumbar myofascial strain prior to October 25, 2012, and granting the Veteran a 20 percent rating for chronic lumbar myofascial strain thereafter.  A June 2014 rating decision implemented the Board's June 2014 decision.  The Veteran again appealed the Board's decision to the Court.

In the meantime, in a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran an increased rating of 40 percent for chronic lumbar myofascial strain, effective from August 22, 2014.
In a July 2015 Memorandum Decision, the Court affirmed the portion of the Board's June 2014 decision denying entitlement to an initial rating in excess of 10 percent prior to October 25, 2012, but vacated and remanded the portion of the Board's decision denying a rating in excess of 20 percent thereafter for additional consideration.  

In February 2016, the Board remanded the above issues in order to provide the Veteran with a hearing before a Veterans Law Judge (VLJ).  Such hearing was provided in March 2016 via three-way videoconference.  A transcript of this hearing has been associated with the claims file.  

In a June 2016 decision, the Board denied evaluations in excess of 20 percent prior to August 22, 2014, and in excess of 40 percent prior to March 1, 2015, for the Veteran's service-connected lumbar myofascial strain.  The Board remanded the claims for an increased evaluation for the service-connected lumbar myofascial strain on or after March 1, 2015, and entitlement to a TDIU to obtain VA treatment records and afford the Veteran a contemporaneous examination to evaluate his back disability.  The Veteran appealed the Board's denial to the Court.  In March 2017, the Court granted a JMR, which vacated and remanded the Board's denials for higher evaluations for the lumbar myofascial strain.

In an October 2016, the Veteran submitted a request for a three-way videoconference Board hearing.  However, the Veteran did not specify which issues he wished to give testimony on.  Additionally, he did not provide any argument showing good cause for why another hearing on the issues before the Board should be granted.  Lastly, there is no indication that another hearing would provide any additional evidence regarding these matters.

The issues of entitlement to an evaluation in excess of 20 percent from October 25, 2012, and an evaluation in excess of 40 percent from August 22, 2014, for chronic lumbar myofascial strain; entitlement to a TDIU on an extraschedular basis prior to August 22, 2014; and, entitlement to an evaluation in excess of 10 percent for sciatica of the right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's service-connected disabilities precluded him from obtaining and following a substantially gainful occupation effective August 22, 2014.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on a schedular basis have been met effective August 22, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting a TDIU effective August 22, 2014, and remanding the other issues to the AOJ for additional evidentiary development, a discussion of VA's duties to notify and assist is not warranted at this time.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Since August 22, 2014, the Veteran has been service-connected for the following disabilities:  chronic lumbar myofascial strain, rated as 40 percent disabling; claw toe deformity, right foot with hallux valgus deformity, mild pes planus, and abnormal pronation, rated as 30 percent disabling; postoperative scar, interdigital space between fourth and fifth toes of the right foot, rated as 10 percent disabling; and, sciatica of the right lower extremity associated with chronic lumbar myofascial strain, rated as 10 percent disabling.  The Veteran had a combined disability rating of 70 percent, effective August 22, 2014.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) since August 22, 2014.
Accordingly, the remaining question is whether he was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities since August 22, 2014.

The Veteran's October 2014 VA Form 21-8940 indicates that he had not been gainfully employed since April 2005 and that he has a high school education.  

In August 2014, the Veteran was afforded a VA foot examination.  The VA examiner opined that the Veteran's service-connected foot disabilities did not render him unable to secure and maintain substantially gainful employment in sedentary labor.  His foot disabilities limited standing and ambulation, and required him to use a cane.

In August 2014, a VA examiner opined that it was less likely than not that the  service-connected back disability rendered him unable to secure and maintain substantially gainful sedentary employment that allowed changing positions, sitting, or standing.  She noted that it was at least as likely as not that the Veteran was able to maintain substantially gainful employment in light, medium or heavy labor.

The July 2016 VA examiner opined that the Veteran's service-connected back disability rendered him unable to perform light duty to heavy duty work.
In December 2016, P.A., a certified rehabilitation counselor, provided a vocational assessment of the Veteran.  P.A. wrote that the Veteran was unable to perform sedentary, light, medium, or heavy duty work.  Although, a sedentary job involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties.  Sedentary work involves occasional lifting and carrying of items.  She highlighted the Veteran's limited education and work history.  His highest level of education was a high school degree.  His work experience was related to machine operation and work in a deli department.  P.A. concluded with a reasonable degree of vocational certainty that the combination of the symptoms and physical limitations experienced for the service-connected disabilities would preclude the Veteran from being able to perform the essential work function of his past work or any competitive job in the national economy.  The Veteran last worked as a machine operator in 2005 before being fired due to the debilitating effects of his lumbar strain and right foot disability.  She concluded that based upon her review of the record, the Veteran had been incapable of substantially gainful and competitive employment since 2005. 

Based on the forgoing, the Board finds that the Veteran's service-connected disabilities render him unable to maintain substantially gainful employment, effective August 22, 2014.  The Board acknowledges that the VA examiners found that the Veteran could perform sedentary employment.  However, the opinions do not take into account the Veteran's limited educational and occupational experience.  Therefore, the opinion expressed by P.A. is of the most probative value.

The Board finds that the weight of the evidence supports a TDIU as the Veteran's service-connected disabilities have precluded him from substantially gainful employment, effective August 22, 2014.  Therefore, the claim for a TDIU is granted, effective August 22, 2014.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU on a schedular basis from August 22, 2014, is granted.
REMAND

The March 2017 JMR found that the Board provided inadequate reasons and bases for finding that the Veteran's back disability did not warrant an extraschedular rating.  In March 2016, the Veteran testified that his back pain caused sleep disturbance that caused him to be tired during the day.  The August 2014 VA examination report also notes that the Veteran complained that his back pain interfered with his sleep.

Additionally, since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The VA examinations of record do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claim can be addressed on the merits.  Id.

The Veteran contends that his service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to August 22, 2014.  P.A., a certified occupational specialist, concluded that, based upon her review of the record, the Veteran had been incapable of substantially gainful and competitive employment since 2005. 

Where, as here, the Veteran's service-connected disabilities do not meet the requirements for a schedular TDIU as set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board finds that the referral for consideration of entitlement to a TDIU prior to August 22, 2014, on an extraschedular basis, is needed.  See 38 C.F.R. § 4.16(b).  

In a July 2016 rating decision, the RO granted service connection and assigned a 10 percent evaluation for the Veteran's right lower extremity sciatica.  The Veteran was informed of the rating decision by an August 15, 2016 notification.  In August 2017, the Veteran filed a Notice of Disagreement with the initial disability rating assigned for his right lower extremity sciatica.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected chronic lumbar myofascial strain, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  
The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2012.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that the Veteran's service-connected chronic lumbar myofascial strain is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected chronic lumbar myofascial strain since 2012.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the chronic lumbar myofascial strain since 2012.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Refer the question of whether the Veteran is entitled to an evaluation in excess of 20 percent from October 25, 2012, and an evaluation in excess of 40 percent from August 22, 2014, for chronic lumbar myofascial strain on an extraschedular basis to the Director of Compensation Service.  A copy of any decision made by the Director of Compensation Service must be associated with the claims file.  

4.  Refer the Veteran's application for TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis prior to August 22, 2014, in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

5.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement to an evaluation in excess of 10 percent for right lower extremity sciatica.  Only if the Veteran perfects a timely appeal as to this claim by filing a Substantive Appeal should this matter be returned to the Board for the purpose of appellate disposition.

6.  After completing the above development, if any benefit sought is not granted, issue a Supplemental SOC addressing the issues of:  (a) entitlement to an evaluation in excess of 20 percent from October 25, 2012, and an evaluation in excess of 40 percent from August 22, 2014, for chronic lumbar myofascial strain, to include on an extraschedular basis; and, (b) entitlement to a TDIU on an extraschedular basis prior to August 22, 2014.  Allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


